                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                               Case No. 20-MJ-00085-LMC (JAM)

 ROBERT COLE JORDAN,

                        Defendant.

                                     ENTRY OF APPEARANCE

       Comes now the undersigned Assistant United States Attorney and enters his appearance as

counsel for the United States in the above-referenced case

                                            Respectfully submitted,

                                            Timothy A. Garrison
                                            United States Attorney

                                       By   /s/ Brandon E. Gibson

                                            Brandon E. Gibson
                                            Assistant United States Attorney

                                            Charles Evans Whittaker Courthouse
                                            400 East Ninth Street, Suite 5510
                                            Kansas City, Missouri 64106
                                            Telephone: (816) 426-3122




          Case 4:20-mj-00085-LMC Document 9 Filed 08/19/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on August 19,
2020, to the Electronic Filing System (CM/ECF) of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record.


                                                   /s/Brandon E. Gibson
                                                   Brandon E. Gibson
                                                   Assistant United States Attorney




                                               2


          Case 4:20-mj-00085-LMC Document 9 Filed 08/19/20 Page 2 of 2
